ITEMID: 001-104885
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2011
DOCNAME: TIMOSHIN v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Anatoly Kovler;Elisabeth Steiner;George Nicolaou;Julia Laffranque;Khanlar Hajiyev;Mirjana Lazarova Trajkovska
TEXT: The applicant, Mr Yevgeniy Viktorovich Timoshin, is a Russian national who was born in 1967 and is currently serving his sentence in Revda in the Murmansk Region. The respondent Government are represented by Mr G. Matyushkin, the Representative of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 18 May 2004 the Moscow Regional Court in a jury trial convicted the applicant of a number of serious criminal offences, including two counts of murder, attempted murder and robbery, and sentenced him to twenty-two years’ imprisonment and a fine in the amount of 2,500 roubles (RUB). During the trial the applicant, represented by a lawyer of his own choosing, protested his innocence.
On 26 May 2006 he lodged an appeal before the Supreme Court of the Russian Federation (“Supreme Court”). He also made a special request to ensure his participation, as well as the participation of his counsel, in the appeal hearing.
On 6 October 2004 the Supreme Court held an appeal hearing in which the applicant took part by videoconference. His lawyer did not appear. The public prosecutor was present and made his oral submissions. By the judgment of the same date, the Supreme Court of Russia upheld the applicant’s conviction and sentence.
On 6 October 2010, on request by the Deputy Prosecutor General, the Presidium of the Supreme Court, by way of supervisory review proceedings, quashed the judgment of 6 October 2004 on the ground that the applicant’s right to legal assistance had been infringed and remitted the case for a fresh examination before the appellate court.
On 30 November 2010 the Supreme Court held a fresh appeal hearing. The applicant participated in the hearing by video link. At the beginning of the hearing, the court introduced the applicant to Mr R., a court-appointed counsel who was present in the Supreme Court’s courtroom. The applicant asked the court to provide him with an opportunity to discuss confidentially the strategy of his defence with counsel by means of video link. His request was granted. The court then proceeded with the examination of the applicant’s appeal. It studied the case file and heard oral submissions by the applicant, his representative and the public prosecutor. Mr R., in particular, pointed to numerous procedural violations, and asked to quash the judgment of 18 May 2004 and remit the applicant’s case to the trial court for the fresh examination. By the judgment of the same date, the Supreme Court upheld the applicant’s conviction and reduced his sentence to twenty years’ imprisonment. According to the court record, the applicant had neither objections nor comments as regards the conduct of the proceedings.
